Citation Nr: 0405940	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to the veteran's 
hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied entitlement to service connection 
for hypertension and coronary artery disease.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was before the RO in June 2001, the 
veteran's claims included claims of entitlement to service 
connection for hepatitis and emphysema.  In April 2002, the 
veteran withdrew these claims.  As such, they are no longer 
pending before VA.

The Board notes that the veteran's private treating 
physician, in a report dated August 2001, reported that the 
veteran suffers from angina and hypothyroidism, which he 
indicated may be residuals of the veteran's hypertension.  To 
date, VA has not considered these claims.  They are therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Hypertension had its onset during service.

3.  The veteran's coronary artery disease is related to his 
service-connected hypertension.




CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  Coronary artery disease is proximately due to or the 
result of the veteran's service-connected hypertension.  
38 C.F.R. §§ 3.303, 3.309, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims of service connection for 
hypertension and for coronary artery disease, and that the 
requirements of the VCAA have in effect been satisfied.

In March 2002, the veteran was afforded a VA examination to 
determine the nature and extent of his hypertension and for 
coronary artery disease.  In addition, he and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claims.  In a March 2001 letter, the RO notified the veteran 
of the evidence needed to substantiate his claims and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration at this time, without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim, or 
for further Board development, as required by the VCAA, or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, in light of the Board's 
favorable determinations, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of these claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cardiovascular renal 
disease, including hypertension, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for cardiovascular renal 
disease, including hypertension, is one year.  Service 
connection may also be granted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a non service-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The United States Court of Appeals for 
Veterans Claims (Court), has also declared that in 
adjudicating a claim the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  Where, as here, 
the Board is presented with conflicting medical evidence, it 
is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, the Court, offered guidance on the assessment of the 
probative value of medical opinion evidence, instructed that 
such assessment should be based on (i) the medical expert's 
personal examination of the patient, (ii) the physician's 
knowledge and skill in analyzing the data, and (iii) the 
medical opinion that the physician reaches.  Guerrieri, 4 
Vet. App. at 470-71.

A.  Service connection for hypertension

In this case, it is clear that the veteran has been diagnosed 
as having hypertension.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
his hypertension is related to his military service or had 
its onset during his period of active duty or within one year 
of his discharge.  

The service medical records show that the veteran's blood 
pressure was 160/90 in June 1975 and was 144/94 in March 
1976.  Upon discharge from service in March 1977, the 
veteran's blood pressure was 128/78.  Other than this, the 
Board notes that the service medical records are negative for 
any treatment of hypertension, and the veteran does not 
contend otherwise.  

The veteran's post-service medical records indicate that the 
veteran has been diagnosed with hypertension on multiple 
occasions since 1988 and has been treated with medication for 
that condition since that time.  In an August 2001 report, 
the veteran's private treating physician specifically 
commented on the veteran's blood pressure readings contained 
in his service medical records and opined that, despite the 
veteran's lower weight during his time in the service, he had 
"definite hypertension noted on every exam."  The physician 
noted that the veteran's hypertension had not been treated in 
service and concluded by stating,

I do feel that his long-standing history 
of untreated hypertension during his 
military service is a definite factor in 
the various problems that he now 
exhibits.  It is well known and accepted 
that long-term hypertension untreated may 
result in multiple organ problems and 
early treatment may prevent some of these 
problems.  I feel that his hypertension, 
while left untreated, has greater that a 
50 % factor in his present conditions.

In March 2002, the veteran was afforded a VA examination to 
determine the extent and etiology of his hypertension.  The 
examiner reviewed the veteran's service medical records and 
private treatment records.  The examiner noted that the 
veteran had elevated blood pressure readings in service, as 
outlined above, and diagnosed the veteran with hypertension.  
The examiner concluded, however, that the veteran's 
hypertension was not service-connected.  As a basis for his 
opinion, the examiner noted that that the veteran had only 
two readings of essential hypertension while in the military 
and that, on discharge, he was shown to have normal blood 
pressure.  The examiner also found that the veteran had not 
been treated for hypertension while in the service and that, 
based on the records that he examined, the veteran's private 
treating physician did not begin treatment of the veteran's 
hypertension until 1995.

Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for hypertension is warranted.  In 
reaching this conclusion, the Board finds that the medical 
opinion offered by the veteran's treating physician is more 
persuasive than the one offered by the VA examiner.  

In reaching this determination, the Board observes that the 
veteran's private physician treated the veteran for 
hypertension since 1988 and continued to examine and treat 
the veteran for this condition on a regular basis since that 
time.  Moreover, in addition to offering a well-reasoned 
rationale in his August 2001 report, his impression is 
buttressed by many years of experience working with this 
disorder.  The veteran's physician also pointed out that his 
review of the veteran's service medical records revealed that 
the veteran had untreated hypertension in service, and that 
his condition remained untreated until 1988, when the veteran 
began taking medication to control his disorder.  The 
physician then specifically found that the veteran's long-
standing history of untreated hypertension during his 
military service was a definite factor in the various 
problems he now exhibits.  The Board finds that the veteran's 
private physician offered a detailed rationale in support of 
his conclusions, and finds that his opinion and analysis, 
which is based on a review of the service medical records as 
well as his post-service treatment of the veteran, to be of 
the greatest probative value.  

By contrast, the Board notes that the March 2002 VA examiner, 
did not treat the veteran on a regular basis and it is not 
known to have any length of experience with this disorder.  
In addition, the Board finds the examiner's substantive 
arguments to be less persuasive than those proffered by the 
veteran's treating physician.  Specifically, the examiner 
found that service connection was not warranted due to late 
treatment of the condition by the veteran's private physician 
in 1995, lack of treatment for hypertension while in the 
service, and the normal blood pressure reading upon discharge 
from the service.  The veteran's private treating physician, 
however, specifically pointed out that the veteran had been 
seen by him for hypertension since 1988, at least seven years 
earlier than noted by the examiner.  Further, although it is 
true that the veteran did have a lower blood pressure reading 
upon discharge from service, the veteran's service medical 
records clearly show that he had at least two readings that 
indicate early manifestations of his current condition.  And 
there could be any number of reasons why the veteran did not 
seek treatment for high blood pressure in service.  Failure 
to seek treatment does not negate the possible existence of 
the disorder.

In light of the foregoing, and resolving all reasonable 
doubts in the veteran's favor, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
entitlement to service connection for hypertension.  

B.  Secondary service connection for coronary artery disease

As discussed above, the Board has determined that service 
connection is warranted for the veteran's hypertension on the 
basis that the disease had its onset during service.  In 
addition, the medical evidence shows that the veteran has 
been diagnosed as having coronary artery disease by both the 
veteran's private physicians and the VA examiner.  Moreover, 
the Board notes that VA recognizes that coronary artery 
disease and its resulting manifestations are part of the same 
disease process as hypertension.  See 38 C.F.R. § 3.309(a).  
Service connection for coronary artery disease is thus 
warranted on a secondary basis.  See Allen; 38 C.F.R. 
§ 3.310.


ORDER

Service connection for hypertension is granted.

Service connection for coronary artery disease is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



